Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Wang et al (US PG Pub No. 2015/0283996) teaches A method for operating a drive train of a motor vehicle, the drive train utilizing at least one permanent-magnet electric machine (EM) as the motor vehicle drive source, the at least one permanent-magnet electric machine (EM) including a rotationally fixed stator (ST) and a permanent-magnet rotor (RO), a transmission (G) arranged in a power flow between the electric machine (EM) and driving wheels (DW) of the motor vehicle, the transmission (G) configured for selectively implementing different gear ratios between an input shaft (GW1) and an output shaft (GW2) of the transmission (G), a power converter (LE) associated with the electric machine (EM) and configured for converting a direct current voltage of an electrical power supply (BAT) into an alternating current voltage for operation of the electric machine (EM), the method comprising: 
However the prior art of record fails to show or adequately teach
selecting one of the gear ratios of the transmission (G) depending on a driving strategy of the motor vehicle; 
operating the electric machine (EM) in a field weakening condition with the power converter (LE), a magnetic field of the stator (ST) counteracting a magnetic field of the permanent-magnet rotor (RO) in the field weakening condition in order to reduce a voltage induced by the rotor (RO) in the stator (ST); 
determining a temperature value of the electric machine (EM) and/or of the power converter (LE); and 
depending on the temperature value, adjusting a changeover of the one of the gear ratios of the transmission (G) specified by the driving strategy via prematurely carrying out, delaying, or preventing the changeover in order to reduce, not increase, or increase with delay a rotational speed of the rotor (RO)..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE C JIN/Primary Examiner, Art Unit 3747